

EXHIBIT 10.1


THE OHIO VALLEY BANK COMPANY
EXECUTIVE GROUP LIFE SPLIT DOLLAR AGREEMENT
FOR
THOMAS E. WISEMAN




THIS EXECUTIVE GROUP LIFE SPLIT DOLLAR AGREEMENT (the “Agreement”) is adopted
this 31st  day of December, 2011, by and between THE OHIO VALLEY BANK COMPANY, a
state-chartered commercial bank located in Gallipolis, Ohio (the “Bank”), and
THOMAS E. WISEMAN (the “Executive”).


The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive.  The Bank will pay the life insurance premiums from its general
assets.


Article 1
Definitions


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1.1  
“Bank’s Interest” means the benefit set forth in Section 2.1.



1.2  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.



1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4  
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5  
“Code” means the Internal Revenue Code of 1986, as amended.



1.6  
“Executive’s Interest” means the benefit set forth in Section 2.2.



1.7  
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.



1.8  
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.



1.9  
“Plan Administrator” means the plan administrator described in Article 12.



1.10  
“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement.



1.11  
“Separation from Service” means that the Executive’s service, as an employee and
independent contractor, to the Bank and any member of a controlled group as
defined in Section 414 of the Code to which the Bank belongs, has terminated
for   any reason, other than by reason of a leave of absence approved by the
Company or the death of the Executive.



1.12  
“Total Annual Compensation” means the aggregate of: (i) the Executive’s base
salary for the current calendar year; (ii) any Christmas gift, Executive bonus,
and director fees and bonus (if applicable) from the previous calendar year; and
(iii) any amounts described in (i) and (ii) herein that have been deferred under
a qualified or non-qualified deferral plan.



Article 2
Policy Ownership/Interests


2.1
Bank’s Interest.  The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership, and, subject to Article 4, the Bank may
terminate a Policy without the consent of the Executive.  The Bank shall be the
beneficiary of the remaining death proceeds of the Policies after the
Executive’s Interest is determined according to Section 2.2 below.



2.2
Executive’s Interest.  The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds equal to
the lesser of: (i) two times the Executive’s highest Total Annual Compensation
as determined during either the current calendar year in which the Executive’s
death occurs or any calendar year prior to the Executive’s death; or (ii) the
Net Death Proceeds.  The Executive shall also have the right to elect and change
settlement options with respect to the Executive’s Interest by providing written
notice to the Company and the Insurer.



 
Article 3

 
Comparable Coverage



If the Bank discontinues a policy, the Bank shall give the Executive at least
sixty (60) days to purchase such Policy.  The purchase price shall be the fair
market value of the Policy, as determined under Treasury Reg. § 1.61-22(g)(2) or
any subsequent applicable authority.  Such notification shall be in writing.


Article 4
Premiums and Imputed Income


4.1
Premium Payment.  The Bank shall pay all premiums due on all Policies.



4.2
Economic Benefit.  The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive's age
multiplied by the aggregate death benefit payable to the Beneficiary.  The “life
insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.



4.3
Imputed Income.  The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.



 
Article 5

 
General Limitations



5.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Executive shall forfeit any right to a benefit under this
Agreement if the Bank terminates the Executive’s employment for
cause.  Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order or material
breach of any provision of the Agreement.  For purposes of this paragraph, no
act of failure to act on the Executive’s part shall be considered “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that the Executive’s action or omission was in the
best interest of the Bank.



5.2
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).



5.3
Suicide or Misstatement.  No benefits shall be payable if the Executive commits
suicide within two years after the date of this Agreement, or if the insurance
company denies coverage (i) for material misstatements of fact made by the
Executive on any application for life insurance purchased by the Bank, or (ii)
for any other reason; provided, however that the Bank shall evaluate the reason
for the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.



 
Article 6

 
Beneficiaries



6.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.



6.2
Beneficiary Designation; Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent.  The Executive's beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Executive or
if the Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.  The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time.  Upon the acceptance by the Bank of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled.  The Bank
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Bank prior to the Executive’s death.



6.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.



6.4
No Beneficiary Designation.  If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive's estate.



6.5
Facility of Payment.  If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.



Article 7
Assignment


The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust.  In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive’s Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.


Article 8
Insurer
 
 
The Insurer shall be bound only by the terms of its given Policy.  The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement.  The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.


Article 9
Claims and Review Procedure


9.1
Claims Procedure.  The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:



 
9.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.  If such a claim relates to the contents
of a notice received by the claimant, the claim must be made within sixty (60)
days after such notice was received by the claimant.  All other claims must be
made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred.  The claim must state with particularity the
determination desired by the claimant.



 
9.1.2
Timing of Company Response.  The Bank shall respond to such claimant within
ninety (90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
that an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.



 
9.1.3
Notice of Decision.  If the Company denies part, or all of the claim, the Bank
shall notify the claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:



(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)  
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



9.2
Review Procedure.  If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



 
9.2.1
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.



 
9.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits.



 
9.2.3
Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.



 
9.2.4
Timing of Bank’s Response.  The Bank shall respond in writing to such claimant
within sixty (60) days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the claimant in writing, prior to the end of the initial sixty (60)
day period, that an additional period is required.  The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.



 
9.2.5
Notice of Decision.  The Bank shall notify the claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:



(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 10
Termination


The Bank or the Executive may terminate this Agreement at any time by giving
written notice to the other party.  Subject to terms of Article 5, this
Agreement shall continue after the Executive’s Separation from Service, unless
otherwise agreed to by the Bank and the Executive.


Article 11
Administration


11.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all ques­tions including interpretations of this Agreement, as may arise
in connection with this Agreement.



11.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



11.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



11.4
Indemnity of Plan Administrator.  The Company shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



11.5
Information.  To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the Base Salary of the Executive, the date and circumstances
of the retirement, death, or Separation from Service of the Executive, and such
other pertinent information as the Plan Administrator may reasonably require.



Article 12
Miscellaneous


12.1
Binding Effect.  This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.



12.2
No Guarantee of Employment.  This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank’s right to discharge the
Executive.  It also does not require the Executive to remain an Executive nor
interfere with the Executive’s right to separate from service at any time.



12.3
Applicable Law.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the State of Ohio, except to the extent
preempted by the laws of the United States of America.



12.4
Reorganization.  The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.



12.5
Notice.  Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:



The Ohio Valley Bank Company
420 Third Avenue
P O Box 240
Gallipolis, OH 45631-0240

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


12.6
Entire Agreement.  This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof.  No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.
 

 
EXECUTIVE:                                                                       
BANK:


THE OHIO VALLEY BANK COMPANY




/s/ Thomas E.
Wiseman                                                     By:  /s/ Paula W.
Clay
Thomas E. Wiseman
Title: AVP and Assistant Secretary





